Luke, J.
The purchaser of an automobile sued the vendors for $400, the purchase price. The record discloses that the car was sold on April 4, 1914, and was kept and used by the plaintiff until some time in August of the same year, when it was returned to the defendants. The suit was not filed until 1915, and was tried at the October term of that year. The trial resulted in a verdict against the defendants for $337. In their motion for a new trial, the refusal of which is assigned as error, they complain of the following charge of the court to the jury, as to the measure of damages: “If you believe, from the evidence, that the property—the car—was worthless, was worth nothing at all, then, as damages for the breach of warranty, Robinson (the plaintiff) would be entitled to recover the full amount of the purchase price to be paid for it. If you believe, however, that there has been a breach of warranty on the part of Cook (defendant), and that Robinson is entitled to recover, and if you believe the car is of some value, that it has a value in spite of the defects alleged, then determine what that value is, and the plaintiff will be entitled to recover the difference between that value and the purchase price agreed to be paid.” Eeld: Under the facts of the ease, this charge was error. The court should • have instructed the jury that the measure of damages (if any damage had been sustained by the plaintiff) was the difference between the purchase price of the automobile and its market value on the day it was purchased.

Judgment reversed.


Wade, O. J., and George, J., concur.